Citation Nr: 1311377	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for erectile dysfunction.  

This appeal was previously before the Board and the Board remanded the claim in September 2011 for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran cancelled the VA examination scheduled to evaluate the nature of his disability and to obtain an opinion as to whether his erectile dysfunction is related to his service-connected PTSD.

2.  The competent and probative evidence of record does not establish that the Veteran's erectile dysfunction is related to service or service-connected PTSD.


CONCLUSION OF LAW

The requirements for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In a May 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA, as well as how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records and VA treatment records.  The Veteran also provided prescription medication information.


The Board notes that a May 1998 VA treatment record indicates that the Veteran was receiving Social Security Administration (SSA) disability benefits for posttraumatic stress disorder (PTSD) and bipolar disorder.  However, there is no indication that these records would be relevant to his erectile dysfunction claim, especially since he denied impotence in a 2000 VA treatment record.  Thus, VA has no further duty to assist him with regard to obtaining those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")

The Board also notes that actions requested in the prior remand have been undertaken to the extent possible.  As requested by the Board, the Veteran was scheduled for a VA examination in November 2011, to obtain an opinion as to the relationship between the claimed erectile dysfunction and the Veteran's PTSD.  However, information from the VA medical center indicates the Veteran cancelled the examination and that rescheduling was not requested.  The Supplemental Statement of the Case issued in June 2012 advised the Veteran of his failure to report for an examination and that evidence expected from that examination could not be considered.  There is no further correspondence from the Veteran indicating he is now willing to report for an examination.   Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(a) (2012).  

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records are silent for any reference to erectile dysfunction.  The Veteran does not contend that he had such problems in service.

The Veteran has reported having erectile dysfunction since he began taking medication for service-connected PTSD.  He submitted information regarding the medication Paroxetine, which he has taken for PTSD.  The medication information indicates that a side effect for some patients is decreased interest in sex or changes in sexual ability.  Records of VA treatment of the Veteran show prescription of Paroxetine and recent prescription of medication to address erectile dysfunction.

VA outpatient treatment records dated in June 2006 reflect that the Veteran was assessed with impotence of six months duration, helped with Viagra.  In an April 2009 domiciliary discharge note, Axis I diagnoses included PTSD, alcohol dependence, cocaine dependence and cannabis abuse.  Axis III diagnoses included impotence of psychogenic origin.  A June 2009 VA treatment report noted a diagnosis of erectile dysfunction as well as diagnoses of neuropathy and hypertension.  

As noted above, the Board remanded the claim in September 2011 to schedule an examination to ascertain whether the Veteran's erectile dysfunction is related to PTSD to include the medication prescribed for PTSD.  However, he cancelled this examination and did not request that it be rescheduled.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  The Veteran's failure to report for a requested VA examination leaves the record devoid of a probative medical opinion concerning the relationship between the Veteran's erectile dysfunction and his PTSD. 

In this regard, the Board has considered the April 2009 VA domiciliary note, but finds it insufficient to support an award of secondary service connection.  This report does not state that the Veteran's impotence is caused by his PTSD, and the statement that it is of psychogenic origin is not sufficient to conclude it is due to his PTSD versus other factors.  Indeed, that report reflects several Axis I diagnoses.  Moreover, the report contains no rationale by the clinician who rendered such diagnosis explaining that conclusion.  Thus, this treatment record is afforded no probative weight on the question of secondary service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Likewise, although the prescription medication information submitted by the Veteran notes possible side effects includes changes in sexual ability, this information does not establish that the Veteran's erectile dysfunction is related to that particular medication.  The Veteran has multiple other disabilities and takes multiple medications.  The question of whether his erectile dysfunction is related to his use of Paroxetine requires a medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  However, the Veteran failed to undergo a VA examination to permit such an opinion to be obtained.  

The Board acknowledges the Veteran's contention that his erectile dysfunction is due to the medication taken for his PTSD.  However, there is no indication that he has specialized training in diagnosing erectile disorders or determining their etiology.  In this regard, erectile dysfunction can have many causes, and medical expertise is required to determine the etiology of such.  Thus, a determination as to whether erectile dysfunction is a result of PTSD or medication therefor falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Veteran's opinion as to the etiology of his erectile dysfunction is not a competent medical opinion.  

In this case, the Veteran has failed to report for a VA examination that might have assisted him in establishing his claim.  See 38 C.F.R. § 3.655.  Because of his failure to report for the examination, the record lacks a probative medical opinion establishing that his erectile dysfunction is related to PTSD, to include the medication prescribed for such.  Accordingly, the claim for service connection is denied.


As a final matter, the Board notes the Veteran's representative argued that the Veteran's erectile dysfunction is related to his herbicide exposure in Vietnam.  The Board notes that erectile dysfunction is not a presumptive disability listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure.  Moreover, there is no competent evidence in the record even suggesting the Veteran's erectile dysfunction is due to herbicide exposure.  Accordingly, service connection on this theory of entitlement is not warranted.  Additionally, as the Veteran cancelled his VA examination and has not indicated a willingness to report to such examination, and the record does not suggest a relationship between his erectile dysfunction and herbicide exposure, no further action on this theory of entitlement is necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

In summary, although the evidence shows that the Veteran is diagnosed with erectile dysfunction, there is no competent evidence of this condition during service.  The Veteran failed to report for a VA examination from which a nexus opinion was requested, and the record contains no probative medical opinion linking his erectile dysfunction to his service-connected PTSD, or suggesting this disorder is in any way related to service.  Thus, the claim for service connection for erectile dysfunction is denied. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for erectile dysfunction, including as secondary to a service-connected disability, is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


